Case 3:18-cv-00967-GPC-MSB Document 85-1 Filed 10/21/19 PageID.2774 Page 1 of 15




    1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
        A Limited Liability Partnership
    2   Including Professional Corporations
      STEPHEN S. KORNICZKY, Cal. Bar No. 135532
    3 MARTIN R. BADER, Cal. Bar No. 222865
      LISA M. MARTENS, Cal. Bar No. 195824
    4 JESSE A. SALEN, Cal. Bar No. 292043
      12275 El Camino Real, Suite 200
    5 San Diego, California 92130-2006
      Telephone: 858.720.8900
    6 Facsimile: 858.509.3691
      E mail       skorniczky@sheppardmullin.com
    7              mbader@sheppardmullin.com
                   lmartens@sheppardmullin.com
    8              jsalen@sheppardmullin.com
    9 Attorneys for San Diego County Credit
      Union
   10
   11                           UNITED STATES DISTRICT COURT
   12                      SOUTHERN DISTRICT OF CALIFORNIA
   13
   14 San Diego County Credit Union,               Case No. 3:18-cv-0967-GPC-MSB
   15              Plaintiff,
                                                   SDCCU’s MEMORANDUM OF
   16        v.                                    POINTS AND AUTHORITIES IN
                                                   SUPPORT OF EMERGENCY
   17 Citizens Equity First Credit Union,          MOTION TO STRIKE DEFECTIVE
                                                   MOTION TO COMPEL
   18              Defendant.                      DISCOVERY ON GROUNDS OF
                                                   IMPLIED WAIVER OF
   19                                              PRIVILEGE
   20                                              Judge: Hon. Michael S. Berg
   21
   22
   23
   24
   25
   26
   27
   28
                                                                     Case No. 18-cv-0967-GPC-MSB
                                  MPA ISO SDCCU’S MOTION TO STRIKE CEFCU’S MOTION TO COMPEL
Case 3:18-cv-00967-GPC-MSB Document 85-1 Filed 10/21/19 PageID.2775 Page 2 of 15




    1                                          TABLE OF CONTENTS
                                                                                                                           Page
    2
        I.     INTRODUCTION ............................................................................................. 1
    3
        II.    BACKGROUND ............................................................................................... 2
    4
        III.   ARGUMENT .................................................................................................... 4
    5
               A.       The Court Should Strike CEFCU’s Motion to Compel For Filing
    6                   an Unauthorized Joint Motion Without SDCCU’s Consent. .................. 4
    7          B.       The Court Should Strike CEFCU’s Motion to Compel Because
                        the Joint Filing Was Not Authorized by SDCCU. .................................. 5
    8
               C.       The Court Should Strike CEFCU’s Motion to Compel Because
    9                   CEFCU Failed to Timely Provide Its Full Motion to Compel to
                        SDCCU. .................................................................................................. 6
   10
               D.       The Court Should Strike CEFCU’s Motion to Compel For
   11                   Additional Reasons. ................................................................................ 7
   12          E.       The Court Should Sanction CEFCU and its Counsel for
                        Repeatedly Violating the Court’s Rules. ................................................ 8
   13
        IV.    CONCLUSION ............................................................................................... 10
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                          -i-                  Case No. 18-cv-0967-GPC-MSB
                                            MPA ISO SDCCU’S MOTION TO STRIKE CEFCU’S MOTION TO COMPEL
Case 3:18-cv-00967-GPC-MSB Document 85-1 Filed 10/21/19 PageID.2776 Page 3 of 15




    1                                            TABLE OF AUTHORITIES
                                                                                     Page(s)
    2 Cases
    3
      Brooks v. Motsenbocker Advanced Developments, Inc.
    4    Case No. 07-cv-0773-MMA, Dkt. 162 (S.D. Cal. Feb. 2, 2009) ......................... 10
    5 Cruz v. United States
    6   Case No. 14-cv-2956-LAB, 2016 WL 727066 (S.D. Cal. Feb. 24,
        2016) ....................................................................................................................... 6
    7
      Gaines v. Law Office of Patenaude & Felix, A.P.C.
    8
        Case No. 13-cv-1556-JLS, 2014 WL 3894340 (S.D. Cal. Aug. 7,
    9   2014) ....................................................................................................................... 8
   10 Jennings v. Bell Helicopter Textron, Inc.
   11    Case No. 12-cv-1549-WQH, 2012 WL 12883209 (S.D. Cal. Sep.
         28, 2012) ................................................................................................................. 6
   12
   13 Linlor v. Chase Bankcard Servs., Inc.
         Case No. 17-cv-005-WQH, 2018 WL 2149795 (S.D. Cal. May 9,
   14    2018) ....................................................................................................................... 4
   15 Luna v. Ridge
   16   436 F. Supp. 2d 1163 (S.D. Cal. 2006) .................................................................. 8
   17 Think Vill.-Kiwi, LLC v. Adobe Sys., Inc.
   18    Case No. 08-cv-04166-SI, 2009 WL 3837270 (N.D. Cal. Nov. 16,
         2009) ....................................................................................................................... 8
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                               -ii-                 Case No. 18-cv-0967-GPC-MSB
                                                 MPA ISO SDCCU’S MOTION TO STRIKE CEFCU’S MOTION TO COMPEL
Case 3:18-cv-00967-GPC-MSB Document 85-1 Filed 10/21/19 PageID.2777 Page 4 of 15




    1 I.      INTRODUCTION
    2         In flagrant violation of this Court’s Chambers Rules and the Local Rules, and
    3 over SDCCU’s express objection, CEFCU incorporated a completely new and
    4 unauthorized “reply” brief into the parties’ Joint Motion for Determination Regarding
    5 Discovery Dispute (ECF 82-83 or “Joint Motion”) that CEFCU deceptively disguised
    6 as a “Declaration of James W. Dabney” (the “Reply”).
    7         CEFCU’s unauthorized inclusion of its Reply in what is supposed to be a
    8 “joint” filing violates ECF Rule 2(f)(4), which requires the moving party to certify
    9 that the content of the joint filing is acceptable to all parties. That is emphatically not
   10 the case here and, not surprisingly, in violation of ECF Rule 2(f)(4), CEFCU failed to
   11 include the required certification because, if they had, it would have been false. The
   12 unauthorized Reply was first slipped into the October 15 joint filing without ever
   13 being sent to SDCCU in advance of the filing. After that filing was rejected by the
   14 Court the next day, CEFCU again attempted to sneak the Reply into the joint filing
   15 without providing notice of its existence to SDCCU, but this time got caught. By
   16 improperly including its Reply twice in the “joint” filing after receiving SDCCU’s
   17 portion of the Joint Motion, CEFCU thereby violated this Court’s Chambers Rule
   18 IV(F) which does not permit a reply. The Reply also improperly includes attorney
   19 argument and baseless accusations, and falsely disparages SDCCU counsel’s integrity
   20 in violation of the Local Rules regarding professionalism. In the Joint Motion,
   21 CEFCU also improperly includes over a dozen emails between counsel—all in
   22 violation of Chamber Rule IV.E.6, Chamber Rule IV.F, Section 2(f)(4) of the Court’s
   23 ECF Administrative Policies and Procedures, Local Rules 83.4(a)(2)(a), (c) & (e) and
   24 well-established case law.
   25         For at least these reasons, SDCCU respectfully requests that the Court strike
   26 the unauthorized Reply, strike or deny CEFCU’s prayer for relief in the Joint Motion,
   27 and sanction CEFCU and its counsel for their blatant and continued disregard for the
   28

                                                 -1-                  Case No. 18-cv-0967-GPC-MSB
                                   MPA ISO SDCCU’S MOTION TO STRIKE CEFCU’S MOTION TO COMPEL
Case 3:18-cv-00967-GPC-MSB Document 85-1 Filed 10/21/19 PageID.2778 Page 5 of 15




    1 Court’s rules.1
    2 II.        BACKGROUND
    3            On September 8, 2019, Sheppard Mullin first located a trademark search report
    4 dated January 11, 2011 that had been the subject of third-party discovery requests
    5 from CEFCU. (ECF 82-45, Declaration of Jesse A. Salen In Support of SDCCU’S
    6 Opposition to CEFCU’s Motion to Compel (“Salen Compel Decl.”), ¶ 6.) The search
    7 report was misfiled at the back of a miscellaneous file in a set of seven bankers boxes
    8 full of documents, the vast majority of which had nothing to do with trademarks, let
    9 alone this dispute. (Id.) SDCCU promptly produced the search report two days later
   10 on September 10, 2019. Despite this, CEFCU’s counsel continues to falsely allege
   11 that Sheppard Mullin withheld the search report from production. (See, e.g., ECF 82-
   12 2, pp. 3, 5.) Sheppard Mullin, on multiple occasions, has expressly denied these false
   13 allegations and explained that “Sheppard Mullin conducted a reasonably diligent
   14 search for the search report upon receiving CEFCU’s requests, continued searching
   15 for it in good faith after conducting its initial searches of files where the search report
   16 would have been expected to be found, and produced the search report immediately
   17 after finding it in its misfiled location.” (Declaration of Jesse A. Salen In Support of
   18 Emergency Motion to Strike (“Salen Strike Decl.”), ¶ 5, Ex. B.) Although it is not,
   19 CEFCU contends that the timing of SDCCU’s production of the search report is
   20 somehow relevant to its implied privilege waiver argument briefed in the Joint Motion
   21 CEFCU filed on October 18, 2019. (ECF 82-83.) That motion is now fully briefed.
   22            Leading up to the filing of the motion, on October 6, 2019, CEFCU first
   23 provided SDCCU a draft Joint Motion, including declarations and 40 exhibits,
   24
        1
   25       On October 21, 2019, SDCCU notified CEFCU that it intended to file this motion,
            but this motion is styled as an emergency motion to strike because ECF Rule
   26       2(f)(4) requires a party objecting to a joint filing to object within one business day
   27       after the joint filing. Additionally, this motion is styled as an emergency motion
            because it must necessarily be resolved at or before CEFCU’s motion to compel,
   28       which does not have a hearing date.
                                                    -2-                  Case No. 18-cv-0967-GPC-MSB
                                      MPA ISO SDCCU’S MOTION TO STRIKE CEFCU’S MOTION TO COMPEL
Case 3:18-cv-00967-GPC-MSB Document 85-1 Filed 10/21/19 PageID.2779 Page 6 of 15




    1 describing CEFCU’s contention that SDCCU had waived privilege for a single
    2 document on SDCCU’s privilege log. (Salen Strike Decl. ¶ 6.) In compliance with
    3 Judge Berg’s Chamber Rule IV(F), on October 14, 2019, SDCCU provided CEFCU
    4 SDCCU’s responsive portions, brief, and supporting declarations. (Id. ¶ 7, Ex. C.)
    5 SDCCU also reminded CEFCU that much of the Joint Motion and several exhibits
    6 included SDCCU’s confidential business information and should be treated
    7 accordingly under the Protective Order. (Id.) On October 15, 2019, CEFCU filed the
    8 Joint Motion, including exhibits, but also snuck in the unauthorized Reply that
    9 SDCCU had not previously seen by affixing it to the end of the exhibits and never
   10 informing SDCCU that it was adding it to the Joint Filing. (ECF 77, 78.) To be clear,
   11 no notice of the improper Reply was provided to SDCCU before the filing. Instead,
   12 on October 16, 2019, CEFCU first served SDCCU with a copy of the papers it filed
   13 and lodged with the Court the day before. (Salen Strike Decl., ¶ 8, Ex. D.) Even
   14 when the documents were served, CEFCU never told SDCCU or its counsel about the
   15 Reply – undoubtedly hoping Sheppard Mullin would never notice CEFCU slipped it
   16 into the filing. That same day, the Court denied CEFCU’s motion to seal the Joint
   17 Motion because CEFCU had attempted to file the entire Joint Motion under seal, and
   18 did not provide a narrowly redacted public version of the filing. (ECF 79.) The Court
   19 gave CEFCU until October 18, 2019 to refile the Joint Motion.
   20         On October 17, 2019, in preparation for the refiling of the motion on October
   21 18, 2019, SDCCU provided CEFCU with redacted and unredacted versions of the
   22 entire Joint Motion, inclusive of what it believed was the full set of exhibits to the
   23 Joint Motion. (Salen Strike Decl., ¶ 9, Ex. E.) SDCCU requested that CEFCU
   24 provide a final version of the entire set of redacted moving papers before filing so that
   25 SDCCU could make sure the final brief and exhibits were properly redacted. (Id.)
   26 After the close of business, at 5:52 pm Pacific Time on Friday, October 18, 2019,
   27 CEFCU provided SDCCU with the complete set of moving papers that it intended to
   28 file with the Court, which again snuck the improper and authorized Reply into the

                                                 -3-                  Case No. 18-cv-0967-GPC-MSB
                                   MPA ISO SDCCU’S MOTION TO STRIKE CEFCU’S MOTION TO COMPEL
Case 3:18-cv-00967-GPC-MSB Document 85-1 Filed 10/21/19 PageID.2780 Page 7 of 15




    1 filing. (Id. ¶ 10, Ex. F.) But, this time CEFCU got caught and SDCCU promptly
    2 objected to the filing of the Joint Motion with the Reply.            (Id. ¶ 10, Ex. G.)
    3 Nevertheless, later that evening CEFCU filed the Reply (ECF 83) as a linked
    4 document to the Joint Motion (ECF 82). SDCCU now moves to strike the Reply and
    5 strike the entire Joint Motion or deny CEFCU’s request for relief stated therein based
    6 on this misconduct. The Court should also sanction CEFCU and its counsel for its
    7 misconduct.
    8 III.    ARGUMENT
    9         A.    The Court Should Strike CEFCU’s Motion to Compel For Filing
   10               an Unauthorized Joint Motion Without SDCCU’s Consent.
   11         This Court’s Civil Chamber Rule IV(F) provides (in pertinent part) that “the
   12 party initiating a joint motion to resolve a discovery dispute must provide opposing
   13 counsel with a complete draft of the joint motion and any exhibits or supporting
   14 declarations at least five (5) business days prior to the anticipated filing date.” Civil
   15 Chamber Rule IV(F) (bold in original, underscore added). In direct violation of this
   16 rule, CEFCU’s portion of the initial joint motion to compel that it provided to SDCCU
   17 on October 6, 2019 did not include the Reply and, hence, was not “a complete draft”
   18 of the joint motion. Further, CEFCU snuck the Reply into the Joint Motion that
   19 CEFCU filed under seal on October 15, 2019 and filed it without ever providing
   20 advance notice to SDCCU of its existence or intent to include it in the parties joint
   21 filing. (ECF 78, p. 404 of 449.) CEFCU did not even provide SDCCU a copy of the
   22 Reply until the day after it was filed with the Court. (Salen Strike Decl., ¶ 8, Ex. D.)
   23 In doing so, CEFCU cheated SDCCU out of the opportunity to fully participate in the
   24 discovery dispute resolution process and deprived SDCCU of the ability to address
   25 the Reply in SDCCU’s portion of the Joint Motion in violation of Chamber Rule
   26 IV(F). For this reason alone, the Joint Motion should be denied or stricken. Linlor v.
   27 Chase Bankcard Servs., Inc., Case No. 17-cv-005-WQH, 2018 WL 2149795, at *2-3
   28 (S.D. Cal. May 9, 2018) (denying joint motion to compel because the movant did not

                                                 -4-                  Case No. 18-cv-0967-GPC-MSB
                                   MPA ISO SDCCU’S MOTION TO STRIKE CEFCU’S MOTION TO COMPEL
Case 3:18-cv-00967-GPC-MSB Document 85-1 Filed 10/21/19 PageID.2781 Page 8 of 15




    1 “provide opposing counsel with a complete draft of the joint motion.”).
    2         B.    The Court Should Strike CEFCU’s Motion to Compel Because the
    3               Joint Filing Was Not Authorized by SDCCU.
    4         CEFCU’s inclusion of the Reply in the Joint Motion it filed on October 15,
    5 2019 without SDCCU’s authorization violated S.D. Cal. ECF Manual, Rule 2(f)(4).
    6 Rule 2(f)(4) requires that “[t]he filer of any joint motion or other document requiring
    7 more than one signature must certify that the content of the document is acceptable to
    8 all persons required to sign the document . . . .” But CEFCU did not do this, and its
    9 certification to the contrary would have been fraudulent. Instead, CEFCU buried the
   10 Reply near the end of the 449-page Joint Motion without telling SDCCU of its
   11 existence, apparently hoping that SDCCU would not see it. This is even more
   12 egregious considering, as previously mentioned, CEFCU withheld service of the as-
   13 filed version until the day after it was filed. (Salen Strike Decl. at ¶ 8, Ex. D.)
   14 CEFCU’s misconduct clearly violates Rule 2(f)(4) and the Joint Motion should
   15 therefore be denied or stricken.
   16         Remarkably, despite SDCCU’s objection, CEFCU violated the same rule a
   17 second time when it refiled the Joint Motion on October 18, 2019. To start, on
   18 October 16, 2019—the same day SDCCU was first given a copy of the Reply—the
   19 Court rejected CEFCU’s initial filing of the Joint Motion because CEFCU had
   20 attempted to file the entire motion under seal. (ECF 79.) The Court further ordered
   21 that CEFCU refile the motion on or before October 18, 2019. (Id.) Then, on October
   22 17, 2019, in cooperation with CEFCU’s request to help them redact SDCCU’s
   23 confidential business information from the Joint Motion, SDCCU provided CEFCU
   24 with both redacted and unredacted versions of the Joint Motion that SDCCU believed
   25 was the complete filing, and which did not include the unauthorized Reply. (Salen
   26 Strike Decl., ¶ 9, Ex. E.) SDCCU explicitly requested that CEFCU provide a final
   27 version of the filing materials to SDCCU for approval prior to filing in order to review
   28 them to make sure the proper redactions had been applied. (Id.) Then, well after the

                                                -5-                  Case No. 18-cv-0967-GPC-MSB
                                  MPA ISO SDCCU’S MOTION TO STRIKE CEFCU’S MOTION TO COMPEL
Case 3:18-cv-00967-GPC-MSB Document 85-1 Filed 10/21/19 PageID.2782 Page 9 of 15




    1 close of business on October 18, 2019, CEFCU provided to SDCCU the version of
    2 the Joint Motion that CEFCU intended to file, in which CEFCU had again deceptively
    3 inserted its improper Reply. (Id. ¶ 10, Ex. F.) But this time CEFCU got caught during
    4 SDCCU’s review of the materials. SDCCU immediately and expressly objected to
    5 the inclusion of the improper Reply in the Joint Motion. (Id. ¶ 10, Ex. G.)
    6         Nevertheless, on Friday, October 18, CEFCU re-filed the Joint Motion that
    7 included the Reply anyway (this time as a separate filing, ECF No. 83, linked to the
    8 Joint Motion). For this additional reason, CEFCU’s Reply should be stricken and the
    9 Joint Motion should be denied. Jennings v. Bell Helicopter Textron, Inc., Case No.
   10 12-cv-1549-WQH, 2012 WL 12883209, at *1 (S.D. Cal. Sep. 28, 2012) (denying joint
   11 motion because the “filing fails to comply with Section 2(f)(4) of the Court’s
   12 Electronic Case Filing Administrative Policies and Procedures.”).
   13         C.    The Court Should Strike CEFCU’s Motion to Compel Because
   14               CEFCU Failed to Timely Provide Its Full Motion to Compel to
   15               SDCCU.
   16         By re-filing the joint motion and including CEFCU’s improper Reply over
   17 SDCCU’s objection and by not providing SDCCU with any opportunity at all to
   18 respond or oppose, CEFCU also violated L.R. 83.4(a)(2)(e), which requires counsel
   19 not to “serve motions and pleadings on the opposing parties or counsel at a time or in
   20 a manner that will unfairly limit their opportunity to respond.” For this additional
   21 reason, the Reply should be stricken and the Joint Motion should be denied. Cruz v.
   22 United States, Case No. 14-cv-2956-LAB, 2016 WL 727066, at *1 n.1 (S.D. Cal. Feb.
   23 24, 2016) (denying joint motion because “Plaintiff’s counsel refused to provide
   24 Plaintiff’s portion of the Joint Motion to [defendant’s] counsel so that [defendant]
   25 could meaningfully prepare an opposition.”).
   26         It is apparent that CEFCU intentionally violated the rules in an attempt to
   27 circumvent the motion deadline. Under Chambers Rule IV(D), the moving party must
   28 file its motion within 30 days after the event giving rise to the motion. Here, the event

                                                 -6-                  Case No. 18-cv-0967-GPC-MSB
                                   MPA ISO SDCCU’S MOTION TO STRIKE CEFCU’S MOTION TO COMPEL
Case 3:18-cv-00967-GPC-MSB Document 85-1 Filed 10/21/19 PageID.2783 Page 10 of 15




     1 giving rise to CEFCU’s motion to compel regarding the determination of discovery
     2 dispute was SDCCU’s privilege log entry 44, which was served on September 14,
     3 2019, making October 15, 2019 the deadline for CEFCU’s motion. (ECF 82.) If
     4 CEFCU had properly given SDCCU five days to oppose CEFCU’s portion of the joint
     5 motion that included the Reply, CEFCU’s motion would have been untimely. Instead,
     6 as discussed above, CEFCU unilaterally re-filed the newly revised Joint Motion that
     7 included the Reply over SDCCU’s objection on October 19, 2019, after the 30-day
     8 deadline had expired.
     9        D.      The Court Should Strike CEFCU’s Motion to Compel For
    10                Additional Reasons.
    11        The Reply improperly includes attorney argument, falsely disparages SDCCU
    12 counsel, and repeatedly attributes statements and positions to SDCCU counsel that it
    13 has never made or taken. For example, in the Reply, CEFCU:
    14              Argues that the Oct. 14 Salen Declaration makes “new factual
    15                assertions” as to when the 1/27/11 Search Report had been located by
    16                Sheppard Mullin (Reply, ¶ 2) — but that information had already been
    17                expressly communicated to CEFCU’s counsel, at least via emails from
    18                Mr. Salen to counsel for CEFCU sent on September 10, 2019 and
    19                September 24, 2019 (Salen Strike Decl., ¶¶ 3, 5, Ex. B (Explaining that
    20                “Sheppard Mullin conducted a reasonably diligent search for the search
    21                report upon receiving CEFCU’s requests, continued searching for it in
    22                good faith after conducting its initial searches of files where the search
    23                report would have been expected to be found, and produced the search
    24                report immediately after finding it in its misfiled location.”));
    25              Argues that the Oct. 14 Salen Decl. “does not actually disclose when Mr.
    26                Salen first received or saw the 1/27/11 Search Report,” which insinuates
    27                that Mr. Salen supposedly discovered the 1/27/11 Search Report at some
    28                unspecified time earlier, which is false and refuted by the Oct. 14 Salen

                                                  -7-                  Case No. 18-cv-0967-GPC-MSB
                                    MPA ISO SDCCU’S MOTION TO STRIKE CEFCU’S MOTION TO COMPEL
Case 3:18-cv-00967-GPC-MSB Document 85-1 Filed 10/21/19 PageID.2784 Page 11 of 15




     1                Decl., which confirms under oath that Mr. Salen first received or saw the
     2                1/27/11 Search Report on September 8, 2019. (Salen Compel Decl., ¶
     3                6); and
     4              Improperly argues that the Oct. 14 Salen Dec. is “consistent with Mr.
     5                Salen having received or seen the 1/27/11 Search Report at the time of
     6                the bolded language reproduced in Baratta Decl. Ex. NN” (which does
     7                not allege any specific date), but which is false and refuted by the Salen
     8                Decl., which confirms under oath that Mr. Salen first received or saw the
     9                1/27/11 Search Report on September 8, 2019. (Salen Compel Decl. ¶ 6.)
    10        Not only do these portions of the unauthorized Reply blatantly misstate the
    11 facts, they also substantially comprise attorney argument improperly presented for the
    12 first time after the Joint Motion had been fully briefed by the parties. Accordingly,
    13 the Reply should be disregarded and stricken. See Think Vill.-Kiwi, LLC v. Adobe
    14 Sys., Inc., Case No. 08-cv-04166-SI, 2009 WL 3837270, at *7 (N.D. Cal. Nov. 16,
    15 2009) (striking attorney argument in a declaration because “counsel was required to
    16 include all argument within the text of the reply brief.”); Luna v. Ridge, 436 F. Supp.
    17 2d 1163, 1167 (S.D. Cal. 2006) (“Counsel’s opinions and argument are not evidence.
    18 The Court disregards all such speculation and conjecture . . .”); Gaines v. Law Office
    19 of Patenaude & Felix, A.P.C., Case No. 13-cv-1556-JLS, 2014 WL 3894340, at *1
    20 n.1 (S.D. Cal. Aug. 7, 2014) (“the Court will disregard any improper argument that is
    21 contained in the declaration.”).
    22        E.      The Court Should Sanction CEFCU and its Counsel for Repeatedly
    23                Violating the Court’s Rules.
    24        Unfortunately, this is not the first instance of CEFCU’s rule violations. It is
    25 only the most recent in a string of such repeated rule violations. On May 2, 2018, in
    26 the cancellation proceeding before the TTAB, CEFCU filed a reply brief in support
    27 of its motion to amend the petition for cancellation that improperly included highly-
    28 confidential SDCCU information (namely, certain excerpts from a deposition

                                                  -8-                  Case No. 18-cv-0967-GPC-MSB
                                    MPA ISO SDCCU’S MOTION TO STRIKE CEFCU’S MOTION TO COMPEL
Case 3:18-cv-00967-GPC-MSB Document 85-1 Filed 10/21/19 PageID.2785 Page 12 of 15




     1 transcript that were by law protected against disclosure and which SDCCU
     2 subsequently designated as attorneys’ eyes only). (Salen Strike Decl., ¶ 12, Ex. H.)
     3 SDCCU’s counsel immediately demanded that CEFCU seal the protected material.
     4 (Id. ¶ 13, Ex. I.) CEFCU subsequently filed a motion to seal the protected material,
     5 but the Court denied the motion because it was impossible to “un-ring” the bell once
     6 confidential material is filed publicly, leaving SDCCU’s confidential material forever
     7 in the public domain. (Id. ¶¶ 13-14, Exs. H, J.)
     8         Moreover, CEFCU has unfairly, improperly and falsely disparaged SDCCU
     9 counsel throughout this case in violation of the Local Rules. Local Rule 83.4(a)(2)
    10 provides (in pertinent part) that attorneys must not (i) “disparage” the “integrity or
    11 behavior or opposing parties or counsel,” or (ii) “knowingly participate in litigation .
    12 . . that is designed to harass or drain the financial resources of the opposing party.”
    13 L.R. 83.4(a)(2)(a),(c). Here, however, that is precisely what CEFCU has done
    14 throughout this case. For example, during a deposition, CEFCU stated that Sheppard
    15 Mullin has been lying to opposing counsel, and even referred to Sheppard Mullin’s
    16 alleged “coverup.” (ECF No. 82-42 (Baratta Dec., Ex. MM, at 59:9-12).) In
    17 CEFCU’s motion to compel, CEFCU referred to SDCCU’s “secret[] conten[tions],”
    18 “strong motivation to [] mislead CEFCU,” “highly deceptive . . . statements,” and
    19 “withholding” of documents. CEFCU’s allegations are unsupported. (ECF No. 82-
    20 2.) Again, to be abundantly clear, neither SDCCU nor Sheppard Mullin knew about
    21 the existence of the 1/26/11 privileged e-mail or the search report until September 8,
    22 2019, which was confirmed by verified interrogatory response and emails between
    23 counsel. (Salen Compel Decl., ¶¶ 6-9, Exs. B, C.)
    24         Finally, CEFCU’s motion improperly contains over a dozen emails between
    25 counsel, in violation of the Court’s Chamber Rule IV.E.6 requiring that the joint
    26 motion not contain copies of correspondence or email between counsel (unless
    27 relevant to show breach of an agreement, which is not the case here). (ECF 82-11,
    28 82-13, 82-14, 82-17, 82-19, 82-20, 82-23, 82-29, 82-30, 82-31, 82-33, 82-37, 82-38,

                                                 -9-                  Case No. 18-cv-0967-GPC-MSB
                                   MPA ISO SDCCU’S MOTION TO STRIKE CEFCU’S MOTION TO COMPEL
Case 3:18-cv-00967-GPC-MSB Document 85-1 Filed 10/21/19 PageID.2786 Page 13 of 15




     1 82-40, Exs. H, J, K, N, P, Q, T, Z, AA, BB, DD, HH, II, KK.) CEFCU’s repeated
     2 violations of the rules has required SDCCU to incur substantial costs to defend itself
     3 against CEFCU’s misconduct. SDCCU’s counsel has repeatedly demanded that
     4 CEFCU and its counsel stop violating the rules. (See, e.g., Salen Strike Decl. ¶ 5, Ex.
     5 B.) Unfortunately, it appears that CEFCU’s and its counsel’s misconduct is likely to
     6 continue unless sanctioned by the Court. Accordingly, SDCCU respectfully requests
     7 that the Court sanction CEFCU and counsel for their repeated misconduct, deny
     8 CEFCU’s request for relief in the Joint Motion, strike the Joint Motion, together with
     9 the Reply from the record, and award SDCCU its fees and costs for defending itself
    10 against CEFCU’s filing of the Joint Motion and other relief as the Court may deem
    11 appropriate. Brooks v. Motsenbocker Advanced Developments, Inc., Case No. 07-cv-
    12 0773-MMA, Dkt. 162 at 2 (S.D. Cal. Feb. 2, 2009) (revoking counsel’s pro hac vice
    13 status because counsel has “unnecessarily multiplied the proceeding in this case,
    14 grossly mischaracterized the factual record . . . and accused his adversary of
    15 stonewalling and thwarting discovery without any evidence to support those
    16 accusations.”).
    17 IV.    CONCLUSION
    18        For all the foregoing reasons, SDCCU respectfully requests that the Court
    19 strike the Reply and the Joint Motion, deny CEFCU’s request for relief in the Joint
    20 Motion, award SDCCU its fees and costs, and sanction CEFCU and its counsel for
    21 their misconduct as the Court deems appropriate.
    22
    23
    24
    25
    26
    27
    28

                                                -10-                  Case No. 18-cv-0967-GPC-MSB
                                   MPA ISO SDCCU’S MOTION TO STRIKE CEFCU’S MOTION TO COMPEL
Case 3:18-cv-00967-GPC-MSB Document 85-1 Filed 10/21/19 PageID.2787 Page 14 of 15




     1 Dated: October 21, 2019
     2                            SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     3
     4
                                  By        /s/ Stephen Korniczky
     5                                      Stephen S. Korniczky (Cal. Bar No. 135532)
     6                                      Martin R. Bader (Cal. Bar No. 222865)
                                            Lisa M. Martens (Cal. Bar No. 195824)
     7                                      Jesse A. Salen (Cal. Bar No. 292043)
     8                                      SHEPPARD, MULLIN, RICHTER &
                                            HAMPTON LLP
     9                                      12275 El Camino Real, Suite 200
    10                                      San Diego, California 92130
                                            Telephone: (858) 720-8900
    11                                      Facsimile: (858) 509-3691
    12                                      Email: SKorniczky@sheppardmullin.com
                                                    Mbader@sheppardmullin.com
    13                                              LMartens@sheppardmullin.com
    14                                              JSalen@sheppardmullin.com
    15                                       Attorneys for San Diego County Credit Union
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                              -11-                  Case No. 18-cv-0967-GPC-MSB
                                 MPA ISO SDCCU’S MOTION TO STRIKE CEFCU’S MOTION TO COMPEL
Case 3:18-cv-00967-GPC-MSB Document 85-1 Filed 10/21/19 PageID.2788 Page 15 of 15




     1                           CERTIFICATE OF SERVICE
     2        The undersigned hereby certifies that a true and correct copy of the above and
     3 foregoing document has been served on October 21, 2019, to all counsel of record
     4 who are deemed to have consented to electronic service via the Court’s CM/ECF
     5 system per Civil Local Rule 5.4. Any other counsel of record will be served by
     6 electronic mail, facsimile and/or overnight delivery.
     7
     8                           By    /s/ Stephen Korniczky
                                       Stephen Korniczky
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                               -12-                  Case No. 18-cv-0967-GPC-MSB
                                  MPA ISO SDCCU’S MOTION TO STRIKE CEFCU’S MOTION TO COMPEL
